106 F.3d 393
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Frank Arnold NESBITT, Defendant-Appellant.
No. 96-6810.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 23, 1997.Decided Jan. 31, 1997.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Alexandria, T.S. Ellis, III, District Judge.  (CR-89-371-A, CA-95-656-A)
Frank Arnold Nesbitt, Appellant Pro Se.
Justin W. Williams, Assistant United States Attorney, Alexandria, VA, for Appellee.
Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's orders denying his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214 and denying his "Motion to Consider."   We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  United States v. Nesbitt, Nos.  CR-89-371-A, CA-95-656-A (Oct. 30, 1995;  Mar. 12, 1996).  We deny Appellant's "Motions to Consider" as moot and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED